Title: To Alexander Hamilton from William Bingham, 21 July 1801
From: Bingham, William
To: Hamilton, Alexander


Philada July 21. 1801
Dear sir
Having a Packet of Papers which by your Desire were deposited with me, & which have long laid dormant in my Possession, & being about embarking in a Short time for Europe, permit me to return them to you.
You will gratify me exceedingly, by furnishing me with an opportunity of rendering you any services during my Stay in Europe.
I request you to make my respectfull Complements acceptable to Mrs Hamilton & to believe me with Sincere Esteem & Regard
Dear sir   Your obedt hbl ser
Wm Bingham
P S.   Please to address me, to the Care of Sir Francis Baring, Bart London
